IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                               NOS. PD-0444-14, 0445-14



                           ANTHONY ALAMIA, Appellant

                                             v.

                               THE STATE OF TEXAS

       ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FIFTH COURT OF APPEALS
                        COLLIN COUNTY

      Y EARY, J., filed a dissenting opinion.

                                      OPINION

      I dissent for the reasons stated in my dissenting opinion in Smith v. State, 463 S.W.3d
890 (Tex. Crim. App. 2015).




FILED:   December 16, 2015
DO NOT PUBLISH